—In an action, inter alia, to recover damages for fraud, the defendants Equitable Life Assurance Society of the United States and Equitable Variable Life Insurance Company appeal from an order of the Supreme Court, Suffolk County (Gannavo, J.), entered August 22, 1995, which denied their motion to dismiss the plaintiff’s sixth cause of action which was for punitive damages.
Ordered that the order is affirmed, with costs.
The allegations set forth by the plaintiff in his sixth cause of action describe conduct having a high degree of moral culpability which manifests a " 'conscious disregard for the rights of others’ ” (Home Ins. Co. v American Home Prods. Corp., 75 NY2d 196, 203; Walker v Sheldon, 10 NY2d 401). Miller, J. P., Ritter, Sullivan, Friedmann and Krausman, JJ., concur.